Citation Nr: 0616497	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  91-48 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability (to include a stomach ulcer) as secondary to a 
service-connected lumbar spine disability.

2.  Entitlement to service connection for a genitourinary 
disability (claimed as sexual dysfunction and impotence), as 
secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a psychiatric 
disability, as secondary to a service-connected lumbar spine 
disability.

4.  Entitlement to an increased evaluation for postoperative 
residuals of a lumbar disc bulge, currently rated 40 percent 
disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.

6.  Entitlement to an extension of a temporary total rating 
beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, for 
convalescence following surgery on December 10, 1986.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1983.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to secondary 
service connection for chronic headaches, a stomach ulcer, 
loss of use of creative organ, and depression; entitlement to 
an increased evaluation for a lumbar spine disability, in 
excess of the currently assigned 40 percent rating; and 
entitlement to an extension of convalescent benefits beyond 
January 31, 1987, based on hospitalization in December 1986.

This case has been previously remanded to the RO in August 
1992, January 1997, January 1998, January 1999, and April 
2004.  
The Board notes that, by mistake caused in part by a 
misdirected letter, a Travel Board hearing was held in June 
1999 with a different veteran who has the same name as the 
veteran in this case.  A Board decision was issued in 
September 1999 which reported testimony from this hearing.  
Thereafter, in August 2002, the Board vacated the September 
1999 decision (except the part that granted service 
connection for headaches), and the veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in June 2003 and who is rendering the determination in 
this case.


FINDINGS OF FACT

1.  The veteran's genitourinary disorders (sexual dysfunction 
and impotence) began after service and are not the result of 
a disease or injury in service.  

2.  The veteran's genitourinary disorders are not due to his 
service-connected low back disability.   

3.  The veteran's gastrointestinal disorders began after 
service and are not the result of a disease or injury in 
service.  

4.  The veteran's gastrointestinal disorders are not due to 
his service-connected low back disability.   

5.  The veteran's depression is proximately due to his lumbar 
spine disability.  

6.  The veteran's service-connected low back disability is 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

7.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his low back 
and psychiatric disabilities.  

8.  On December 8, 1986, the appellant was admitted to a 
private hospital and on December 10, 1986, underwent surgery 
of the lumbar spine; thereafter, a temporary total evaluation 
was assigned under 38 C.F.R. § 4.30 for the period of 
December 8, 1986 through January 31, 1987, based on surgical 
treatment requiring convalescence.

9.  Post-operative residuals of surgical treatment for the 
veteran's service-connected lumbar spine, required 
convalescence through April 27, 1987, but not thereafter.

10.  After April 27, 1987, the veteran did not have any 
severe post-operative residuals from the December 1986 
surgery; he also did not require immobilization, application 
of a body cast, or require confinement to his house or the 
use of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disorders (to include 
sexual dysfunction and impotence) were not incurred in active 
service and are not proximately due to, or the result of the 
service-connected low back disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  The veteran's genitourinary disorders (to include sexual 
dysfunction and impotence) were not incurred in active 
service and are not proximately due to, or the result of the 
service-connected low back disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

3.  The veteran's depression is the result of the service-
connected low back disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

4.  The criteria for an evaluation of 60 percent for the 
service-connected postoperative residuals of a lumbar disc 
bulge have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

5.  The criteria for the assignment of a TDIU due to low back 
and psychiatric disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2005).

6.  The criteria for an extension of a temporary 100 percent 
rating to April 27, 1987, but no longer, pursuant to 38 
C.F.R. § 4.30, for convalescence following surgery on 
December 10, 1986, have been met. 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) 

Discussion of compliance with the VCAA will focus on the 
veteran's claims of service connection for gastrointestinal 
and genitourinary disabilities, and for a temporary total 
rating beyond January 31, 1987.  Discussion of compliance 
with the VCAA regarding the veteran's other three claims 
(service connection for a psychiatric disability, increased 
rating for a low back disability, and a TDIU) will be 
discussed in greater detail in the sections regarding each of 
those issues.  

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the notices required by the VCAA 
were not provided to the veteran before the initial 
adjudications in May 1987 and October 1988.  However, because 
the VCAA was enacted after the initial adjudications of the 
claims by the RO (the "AOJ" in this case), it was 
impossible to provide notice of the VCAA before the initial 
adjudication in this case.  Nevertheless, during the course 
of this appeal, the RO did provide the veteran with a letter 
which met the notification requirements of the VCAA in April 
2004, prior to readjudicating his claims in a supplemental 
statement of the case (SSOC).  Therefore, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In this regard, the Board notes that, while certain notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board at a time when 
development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letter.  Viewed in context, the furnishing of 
the VCAA notice after the decisions that led to the appeal 
did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, 19 Vet.App. at 
493, and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that to 
support the claim for service-connection, the evidence must 
show:

You had an injury in military service or 
a disease that began in or was made worse 
during military service, or an event in 
service causing injury or disease.  

You have a current physical or mental 
disability.

There is a relationship between your 
current disability and an injury, 
disease, or event in military service.  

Although the veteran was not informed of the information and 
evidence necessary to prove his claim on a secondary basis in 
the April 2004 letter, he was informed of that information 
and evidence in the June 1990 SSOC.  Similarly, the veteran 
was informed of the information and evidence necessary to 
prove his claim for a temporary total rating in the November 
1988 statement of the case (SOC).  Since the RO thereafter 
readjudicated the veteran's claims in multiple SSOCs the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  
Regarding the second VCAA notice requirement, the RO informed 
the veteran in the letter about the information and evidence 
that VA would seek to provide including obtaining medical 
evidence kept by VA and any other federal government agency, 
and requesting private treatment records if the veteran 
completed a release form.  

Regarding the third VCAA notice requirement, the RO informed 
the veteran about the information and evidence he was 
expected to provide.  Specifically, the RO told the veteran 
that he should complete a VA Form 21-4142 showing where he 
received private treatment, as well as describe where he had 
received VA treatment so that VA could request the records of 
such treatment from the person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, SOCs, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

II.  Background

A medical summary, dated June 1983, and signed by the 
Commandant of the United States Marine Corps, was provided as 
to the appellant's original back injury and subsequent 
medical care provided in service.  This medical summary 
stated that he initially injured his back in June 1982 during 
recruit training.  Following a lumbar myelography in August 
1982, he was noted to have a symmetrical bulge of the L4-5 
disc; he also complained of increased back and hip pain and 
headache following the myelogram.  This persisted over time 
but did improve.  However, his condition then worsened and in 
November 1982, he underwent a partial hemilaminectomy and 
diskectomy.  A Physical Evaluation Board in May 1983 
determined that the appellant was not physically qualified 
for continued service and directed that he be separated.  The 
appellant was subsequently discharged in May 1983.

By rating decision of April 1984, the RO awarded service 
connection for post-operative status, laminectomy, with 
excision of herniated disk, with residual neuritis (L4-5 - 
L5-S1) and assigned a 20 percent disability evaluation.

By rating decision dated April 1985, the RO increased the 
appellant's disability evaluation for "status postoperative 
laminectomy L4-L5-L4-S1 with excision of a herniated disc and 
residual neuritis and narrowing of L5-S1 interspaces" from 
20 to 40 percent disabling, effective from March 1985.

The appellant continued to seek medical treatment for 
complaint of constant low back and leg pain.  He was admitted 
to a private medical facility, Doctors Hospital of Jefferson, 
on December 8, 1986, for severe low back pain with bilateral 
leg pain, worse on the left.  He was found to have a left 
large ruptured L4-5 disc and a bulging L5-S1 disc.  Report of 
patient history and physical examination at admission also 
noted complaint of a constant dull throbbing pain over the 
right lateral aspect of his head.  The hospital discharge 
summary report completed by his private physician, Dr. J. J. 
indicated that the appellant underwent bilateral L4-5 and L5-
S1 diskectomy, posterior lumbar interbody fusion with three 
implants of bone and bone dust impacted into the disc space 
at L4-5 and two implants of bone and bone crumbs impacted 
into the disc space at L5-S1 and posterior wire stabilization 
of L4-S1.  He was discharged on December 18, 1986, to be 
followed on an outpatient basis.  At discharge, he reported 
relief of majority of pre-op pain.  The final diagnosis of 
"large recurrent L4-5 and bulging S1 disc with compression 
of the nerve roots mainly on the left side and foraminal 
stenosis."

The veteran underwent a VA examination in January 1987.  The 
report noted complaint of continued extreme low back pain and 
left hip pain since surgery.  The examiner further noted that 
physical examination was difficult due to reported pain, and 
appellant was walking with a cane and under instructions from 
a physician not to bend.  The appellant's back was described 
as frozen, and he could not bend.  The examiner noted 
positive straight leg raises at 30 degrees on the left, and 
reduced ankle jerk on the left.

Treatment records were received from Dr. J.J. showing 
outpatient treatment in February and April 1987.  These 
records were received in June 2004.  When the veteran was 
seen in February 1987, he complained of a great deal of pain 
in the left buttocks and inguinal region.  Pain extended down 
the left thigh to the knee.  At times, he noticed some pain 
over the posterior aspect of the knee which was described as 
more of a muscular spasm type discomfort.  He had very little 
pain over the right side.  He did have a dull aching pain in 
both legs, the left being greater than the right.  The 
examiner commented that the neurological examination showed a 
slight decreased right Achilles reflex in comparison to the 
left.  The veteran seemed to be progressing satisfactorily, 
but needed more time for further recovery.  He was to return 
in 2 and a half months, and given a prescription for Valium 
and Tylox for pain.  

When he was seen in April 1987, the veteran complained of 
pain in the left hip as well as some pain in the legs below 
the knees over the lateral aspect of the legs and side of the 
foot.  He still had some aching in the low back area, and 
still felt weak in the lower extremities, but he was walking 
over a mile a day.  The neurological examination showed that 
the deep tendon reflexes were equal and active in the patella 
and Achilles.  A lumbar x-ray showed that the posterior 
lumbar interbody fusion at the L4-5 and L5-S1 levels was in 
good alignment, and there was a solid fusion at the L4-5 
level.  The examiner could not be certain that the 1 to 2 mm. 
of motion at L5-S1 was causing any symptoms since this was 
such minimal motion, and the veteran's fusion was otherwise 
intact.  The examiner wanted the veteran to continue walking 
and gradually increasing his activity, but did not want him 
to perform any activity that would put a strain on his back.  
He stated that the veteran was to return in June, but no 
record of the June visit was obtained.  

By rating decision dated May 1987, the RO awarded a temporary 
total convalescence evaluation for the appellant's service-
connected lumbar spine disability under the provisions of 38 
C.F.R. § 4.30, from date of hospital admission, December 8, 
1986, through January 31, 1987.  The pre-hospitalization 
disability evaluation of 40 percent was again in effect from 
February 1, 1987.

VA outpatient treatment records dated January 1988 show 
complaint of continued back pain.  The physician noted that 
although appellant had extensive medical history, they could 
not seem to obtain medical records.  Therefore he was 
scheduled for admission for complete evaluation in order to 
rule out recurrent herniated disc pulposus.

A VA hospital report for admission from February 2 - 9, 1988, 
shows appellant admitted for evaluation of continued 
complaints of low back and leg pain.  He was noted to 
ambulate with a cane, in moderate distress.  There was 
moderate tenderness at the lumbar region of back.  Strength 
was normal bilaterally in all muscle groups and extremities.  
Deep tendon reflexes were 2 plus in the patellar and the 
Achilles bilaterally.  No straight leg raising was 
appreciated bilaterally.  Sensory exam revealed no sensory 
level.  He was admitted with diagnosis of chronic low back 
pain and questionable evidence of instability of fusion.  On 
the second day of hospitalization the appellant requested a 
pass home due to family tragedy.  He was to return on 
February 8, 1988.  On February 9, 1988, he had not returned 
and was irregularly discharged
The appellant was subsequently readmitted to the VA hospital 
on February 9, 1988, for approximately 10 days.  The hospital 
summary report shows admission for purpose of full evaluation 
of his back condition, to include neurosurgery, orthopedics, 
neurologist and electromyelographer.  EMG and nerve 
conduction studies were normal.  Orthopedic evaluation 
revealed findings compatible with mechanical low back pain 
but found no evidence of a true organic component to the low 
back pain.  Psychological profile revealed extremely high 
scores in areas of somatization.  MRI showed thecal sac 
displaced by some mass and scar at L5-S1 on the left. CT scan 
also showed evidence of scar tissue and possible foraminal 
stenosis on the left side.  Thereafter the appellant was 
physically examined again but no evidence of severe 
mechanical limitation was noted.  The final diagnosis was: 
chronic mechanical low back pain - failed back syndrome with 
low back and bilateral lower extremity pain.

By written statement dated February 1988, the appellant 
submitted a claim for secondary service connection for 
headaches, stomach ulcers, chronic depression and "sexual 
function + fertility".

A private hospital summary report, dated March 1989, from the 
Doctor's Hospital of Jefferson, indicated that the appellant 
presented in severe pain and was admitted for evaluation and 
treatment.  He subsequently underwent surgical foraminotomy 
with removal of portion of bone at L5-S1 and posterior lumbar 
interbody fusion at L4-5 and L5-S1.  At discharge, he was 
instructed to wear a knightshirt type back brace upon rising.  
He was also instructed to gradually increase his walking 
distance.  He was discharged home on medication for pain.  It 
was further noted that it would take at least a year for the 
bone growth to develop and perform a solid fusion; during 
this period he was to be considered totally disabled from any 
type of work.  The appellant's treating physician, Dr. J. J., 
further stated in conclusion that "he should have a 50% 
permanent partial disability of the body as a whole as a 
result of the previous posterior lumbar interbody fusion at 
L4-5 and L5-S1 with the posterior wire stabilization of L4 to 
S1."

Written statements from Dr. J. S. of the Clarksdale Surgical 
Clinic, dated March 1989, noted that in addition to the 
appellant's recent hospitalization and surgery at Doctors, he 
had been hospitalized on three occasions in 1988 at the 
"NWMRMC": August 10-21, 1988; August 27-September 3, 1988; 
October 12-17, 1988.  Dr. S. further opined that the 
appellant had been totally disabled for several years and 
unable to work for some time.

A medical statement from a VA physician, Dr. E. L. dated 
March 1989, indicated that the appellant had been totally 
disabled since 1983 due to his back disability which was 
manifested by persistent left sciatic neuropathy, marked 
muscle spasm in his back, and absent ankle joints, with no 
relief of symptoms, even with medications.  Furthermore, the 
recovery time for the March 1989 surgery would be six months.

The appellant presented testimony at a personal hearing 
conducted in June 1989 at the RO, to the effect, that an 
extension of the temporary total rating following the 
December 1986 surgery and hospitalization was warranted 
because he was told it would take six months to totally 
recuperate and, actually, he never did recover and had to 
have subsequent surgery in 1989.  As to the claim for stomach 
ulcers, the appellant testified that he had been taking 
Motrin for approximately five years and he believed that he 
had developed ulcers as a result thereof; however, he had not 
been medically diagnosed with this condition.  As to the 
claim for depression, the appellant believed his constant 
back and leg pain had caused him to develop depression.  As 
to his claim for sexual dysfunction, he explained that he had 
extreme pain in the groin area, specifically the testicles as 
well as inability to maintain an erection.

The appellant further testified in June 1989, as to the 
current severity of his lower back disability that he wore a 
full back brace constantly when not in bed.  He also used a 
cane to walk at all times.

A VA orthopedic examination report dated October 1989, noted 
complaint of continuous back pain, radiating into both legs, 
and hip pain.  He was out of medications currently, but had 
previously taken Valium, Tylox or Percocet. Physical 
examination revealed an antalgic gait pattern on the left.  
He wore a lumbar brace and reportedly was under doctor's 
orders not to remove it while up.  Range of motion was 
measured with the brace with findings of 40 degrees of 
flexion and 0 degrees of extension.  Further findings 
included bilateral paravertebral muscle spasm, marked 
generalized tenderness to palpation of the lumbar region.  
Straight leg raising was positive at 45 degrees on the right 
and at 30 degrees on the left.  Heel and toe walk was 
performed satisfactorily.  He could squat 3/4s of way down 
and arise again.  Quadriceps and calves were equal 
bilaterally.  Reflexes were intact in both legs.  There was 
some decreased sensation to pinprick over both legs and feet.  
Strength testing of the quadriceps and extensor hallucis 
longus of the legs revealed giving way secondary to 
complaints of back pain.  The final diagnostic impression 
was: chronic low back and left hip pain; postoperative 
laminectomy L4-S1 with excision of herniated nucleus 
pulposus; postoperative posterior lumbar interbody fusion 
times two.

In March 1990, the appellant was referred by VA examiner for 
upper GI series.  Report from private medical provider, dated 
March 1990, indicated no evidence of ulcer was identified.

The veteran was also afforded a VA psychiatric examination in 
early March 1990.  He lived with his parents and had not been 
employed since his discharge from service in 1983.  The 
examiner concluded that although the request referred to the 
appellant having chronic depression "he gives no history of 
symptoms suggestive of psychiatric disorder."  The diagnosis 
was: no diagnosis on Axis I or Axis II.

A VA genitourinary (GU) consultation report, dated March 
1990, noted that the appellant's main GU complaint was 
urgency but he also complained of complete inability to 
obtain an erection.  The diagnostic impression was: 1) 
urinary urgency, rule out detrusor hyperreflexia; and 2) 
impotence.

The appellant was also afforded VA orthopedic and neurologic 
examinations in March 1990, to determine the current severity 
of his service-connected low back disability.  The orthopedic 
examiner recorded that the appellant walked with a stiff left 
limp but did have strength to get on toes and heels.  Lumbar 
spine motion was measured at 35° flexion, no extension, 25° 
lateral bending bilaterally, and 15° rotation.  Knee jerks 
were 2 plus and ankle jerks were 1 plus.  There was no 
significant atrophy.  There was marked tenderness.  X-rays 
were reviewed.  The impression was traumatic osteoarthritis 
of the spine following laminectomies, internal fixation and 
bone graphs with paresthesias; especially the left lower 
extremity, compatible with stenosis.  The examiner further 
commented on the surprising lack of muscular atrophy.

A VA neurological examination report dated March 1990, noted 
complaint of constant low-grade pain in lower back with 
occasional radiation into legs.  Motor examination was 
essentially normal; deep tendon reflexes were preserved and 
equal including both knee jerks and both ankle jerks.  
Neurological examination was essentially normal. sensory 
examination revealed some decrease in pain and temperature 
perception mainly over S-1 and perhaps some of the L-5 
dermatomes on both sides.  The final impression was Mild 
neurologic deficits, mainly sensory as described.  He had 
muscle contraction headaches and back pain in addition.

A VA psychological evaluation report, dated April 1990, 
indicated that the appellant was seen regarding complaint of 
sexual dysfunction.  He reported a two year history of 
difficulty in obtaining erections along with some pain and 
numbness in penis.  The appellant believed his sex 
dysfunction was caused by his multiple back surgeries.  The 
examiner noted that the appellant's back pain was well 
documented; however, his overall constellation of symptoms 
(back pain, headaches, photophobia, ringing in his ears, pain 
and numbness in penis and 0% erectile capacity) were unusual.  
It could not be ruled out that the appellant's current 
medication use pattern might play a role in exacerbation of 
these symptoms.  The examiner felt it might be warranted to 
evaluate the appellant's actual level of medication 
adherence, particularly in light of his perception of 
moderate alcohol use when actual consumption appeared 
somewhat heavy.  The examiner further opined that "[t]he 
nature of the relationship between his back pain and erectile 
capacity per se is unclear.  In order to evaluate the 
patient's specific erectile capacity, sleep laboratory 
testing or laboratory evaluation of physiological arousal to 
stimuli may be appropriate."  The appellant was again noted 
to have no clinical levels of depression.

In a May 1990 rating decision, the RO granted a temporary 
total rating for the surgery the veteran underwent in March 
1989.  The temporary total rating was granted from March 6, 
1989, to September 30, 1989.  

Following the Board's Remand in August 1992, the appellant 
was afforded further VA examinations.  The VA general medical 
examination provided diagnoses of dyspepsia, etiology 
unknown; and referral to the specific orthopedic and urology 
exam reports for further information.

A VA urology examination report, dated March 1993, indicated 
the veteran had no urinary symptoms but desired to know 
whether his problems with impotence were reversible. Physical 
examination revealed no abnormality. The examiner opined that 
"his impotence problem is probably psychological, but 
neurologic deficit can not be excluded."  He was scheduled 
with follow-up appointment in the urology clinic.

A VA orthopedic examination report dated March 1993 noted 
complaint of back pain radiation into legs and hip pain.  He 
was not currently taking any medications for his back.  The 
examiner observed the appellant to move somewhat slowly but 
otherwise with a satisfactory gait pattern.  He stood erect.  
No definite spasm was noted but there was tenderness to 
palpation in the left lower lumbar and left buttocks region.  
This was said to reproduce the left "hip" pain.  There was 
no tenderness to palpation over the greater trochanter of the 
left hip.  Range of motion of the lumbar spine was measured 
at 65° flexion and 15° extension with complaint of back pain 
on extremes of motion.  He was able to squat and arise with 
support. Reflexes were equal bilaterally.  There was 
decreased sensation to pin prick over the L5 and S1 dermatome 
distribution of the left foot.  The impression was chronic 
lumbar syndrome-postoperative times three.  The examiner 
further commented that what the appellant described as "hip 
pain" actually appeared to be tenderness over the sciatic 
nerve and left buttocks related to the prior back problems.

A VA neurological examination report dated June 1993, noted 
complaints of back pain and impotence.  Cranial nerves were 
grossly normal; motor examination was also essentially 
normal.  Sensory examination was also intact.  Coordination, 
gait, station, and Romberg were normal.  He had normal 
straight leg raising tests.  He was noted to move somewhat 
cautiously and tended to guard his back somewhat.  The 
diagnostic impression was no significant neurological 
deficits.  The examiner specifically opined that "[t]here 
are no neurological abnormalities that could explain his 
impotence."

A VA psychological evaluation report dated June 1993, noted 
that the previously recommended diagnostic testing had, to 
date, still not been accomplished as to the possible etiology 
of the appellant's sexual dysfunction.  The examiner again 
recommended a NPT (nocturnal penile tumescence) study during 
sleep.  The examiner also commented that results of 
psychological testing revealed a depression score consistent 
with clinically significant depression; however, a diagnosis 
was not made.  The examiner concluded that the appellant met 
the criteria for diagnosis of male erectile disorder.  He 
apparently also had orgasmic dysfunction.

In May 1994, the appellant was afforded a VA NPT study for 
two consecutive nights; the conclusion was a normal study.

Subsequent to the Board's Remand dated January 1997, the RO 
requested the appellant, by letter dated March 1997, to 
provide additional information pertaining to medical 
treatment received during the period from February 1987 
through February 1988.  The appellant did not respond. In 
addition, the appellant failed to report for VA medical 
examinations originally scheduled in March 1997, then 
rescheduled in August 1997, and again in September 1997.

Following another Remand dated January 1998, the RO requested 
the appellant, by letter dated February 1998 (and addressed 
to same address in Brandon, Mississippi, as the RO's January 
1997 letter), to submit written clarification of his intent 
with regard to a request for a personal hearing.  The 
appellant responded, in writing, in April 1998.  He also 
submitted an additional written statement as to the severity 
of his disabilities and his perceived inability to function 
in society as others do.  

The appellant's VA Vocational Rehabilitation (Voc Rehab) 
folder has also been associated with the claims folder.  He 
was accepted back into the VA Voc Rehab in 1986; however, in 
February he was complaining of hip and shoulder pain (wearing 
a sling) and in late February he indicated that he had missed 
several weeks of classes due to the "flu".  His report card 
for Spring semester 1986, showed failing grades in all 4 of 
his classes.  In February 1987 he was discontinued from the 
Voc Rehab program due to the fact he had dropped out of 
school and made no plans for re-entry.  

In January 1990 the appellant again entered the VA Voc Rehab 
program with an agreed plan to pursue a bachelor's degree in 
business at a different college.  The counselor noted that 
the appellant was in the "bright normal" range and could 
handle the business curriculum.  However, additional 
information of record shows that the appellant only attended 
the first day of class on August 29, 1990; thereafter, he was 
arrested on approximately September 5, 1990 by the County 
Drug Unit for transfer of a controlled substance.  He was 
again discontinued from the VA Voc Rehab program, effective 
November 1990.  Since that date, the appellant had initiated 
reopening his Voc Rehab training in 1993 and 1994; the file 
was subsequently closed out each time for the appellant's 
failure to report for scheduled counseling sessions.

In a May 2003 statement, the veteran stated that his local 
physician referred him to a surgeon Dr. J. J. of Metairie, 
Louisiana, who believed that the veteran was 100 percent 
disabled from the time he left service through his last visit 
in 2002.  

Dr. J. J. submitted treatment records from 2001 and 2002.  He 
wrote in November 2001 that the veteran should be considered 
totally disabled in view of the operations he had on his 
back, plus the fact that he still had abnormal motion at the 
L3-4 level of the fusion.  The neurological examination in 
March 2002 revealed the deep tendon reflexes were equal, but 
hypoactive in the patella and Achilles.  Sensory testing 
revealed decreased sensation over the right lateral foot to 
light touch.  Sensation seemed to be increased over the 
posterior right leg and over the posterior left lateral leg.  
There was a slight decreased sensation over the left medial 
thigh to light touch.  There was full range of motion of the 
lumbar spine.  He could touch his toes with his fingertips.  
He had no lumbar paraspinous muscle spasm.  

In August 2002, the veteran had deep tendon reflexes equal 
and active in the patella and Achilles.  There was a full 
range of motion of the lumbar spine and no paraspinous muscle 
spasm was present.  He had good strength on heel and toe 
walking.  The straight leg raising test could be performed to 
90 degrees bilaterally without pain.  Dr. J. J. concluded 
that the veteran still had not fused L3-4 completely.  He 
noted that the veteran still had pain from his lumbar spine, 
and, with the extensive amount of work he had on the lumbar 
spine plus the degenerative changes in the cervical spine, 
and particularly the ruptured disc at the C6-7 level,.  he 
felt that the veteran was totally and permanently disabled to 
work and would not be employable.  

Dr. B. B., a neurological surgeon, submitted a statement in 
June 2003, in which he stated that the veteran was 
permanently and totally disabled.  

In a decision dated October 2003, the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since June 2000 because of "severe" status-post 
lumbar fusion. 

The veteran underwent a VA examination in May 2004.  The 
veteran complained of persistent and constant low back pain 
with radiation into his legs, worse on the left than the 
right.  He stated that he had been unable to work because of 
his low back pain.  He currently was not taking any 
medications or wearing a brace.  Range of motion was from 0 
to 80 degrees forward flexion, 0 to 20 degrees extension, 0 
to 20 degrees of lateral flexion, and 0 to 20 degrees of 
rotation.  All attempts of range of motion reproduced some 
pain in the spine.  Neurologic exam was complicated by the 
veteran's frequently giving way.  The veteran had excellent 
strength in the right lower extremity.  Sensation was grossly 
intact to light touch.  The left lower extremity was 
complicated by the veteran's frequently giving way.  
Sensation was roughly intact to light touch.  Reflexes were 
1+ and equal bilaterally in the knees and 1+ and equal 
bilaterally at the ankles.  The veteran was able to walk on 
his heels and toes.  X-ray examination showed evidence of 
multiple surgical procedures was present at L5-S1.  There was 
evidence of L4 fusion.  

Regarding ankylosis, the veteran appeared to have a good 
fusion from L4-S1.  It was difficult to say that the L3-L4 
fusion was complete, but there was no apparent loosening of 
the cage, which would imply that there was good fusion there 
as well.  Overall alignment of the spine was quite good.  The 
veteran had actually fair range of motion of the lumbar 
spine, and his fusion was from L3-S1.  The veteran had 
persistent symptoms compatible with sciatic neuropathy.  The 
veteran had some pain radiating down his left leg.  Straight 
leg raise reproduced some pain in the back, but did not 
produce a shocking pain down into his feet.  Regarding the 
amount of relief the veteran had from his disc disease, the 
examiner commented that the veteran had very poor relief from 
his multiple surgeries.  Regarding neurological 
abnormalities, the veteran did not have bowel or bladder 
impairment.  Regarding the number of incapacitating episodes, 
the veteran stated that he had no prescribed bedrest from the 
physician over the past year, but he stated that he was not 
really seeing a physician right now for his back, and that he 
was putting himself on bedrest every 2-3 weeks.  The 
veteran's back did not exhibit significant pain with range of 
motion.  

The veteran's back pain did significantly limit functional 
ability especially during flare-ups or periods of strenuous 
activity.  Regarding the veteran's December 1986 surgery, the 
examiner stated that he could not say the veteran's fusion 
was a failure, and that therefore, it was not surprising, 
that the veteran did not have relief from his pain.  The 
examiner noted that the veteran's subjective complaints were 
quite impressive for low back pain.  He stated that the 
veteran had fallen into an unfortunate cycle of chronic low 
back pain with repetitive surgeries, and had not had good 
relief from any of these.  He was subjectively quite disabled 
from his persistent pain.  He had been unable to hold down a 
job.  Objectively, he had pain, decreased range of motion, 
and some neurologic findings.  Regarding the DeLuca 
provisions, there was pain and decreased range of motion.  It 
was conceivable that pain could further limit function as 
described particularly after being on his feet all day.  It 
was not feasible to attempt to express any of this in terms 
of additional limitation of motion as these matters could not 
be determined with any degree of medical certainty.  

Dr. J.J. submitted a letter dated May 2004 in which he 
discussed the veteran's low back operations, and stated that 
by all standards, the veteran's disability rating should be 
85 percent.  

III.  Analysis

A.  Service connection claims 

Relevant laws and regulations regarding service connection 
claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, 
and ulcers may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Entitlement to service connection for a genitourinary 
disability
(claimed as sexual dysfunction and impotence), as secondary 
to
a service-connected lumbar spine disability.

The veteran's primary contention is that he has genitourinary 
disorders secondary to his service-connected lumbar spine 
disability.  However, consideration will first be given as to 
whether the veteran is entitled to service connection on a 
direct basis.  To that end, the service medical records show 
no complaints or findings relevant to any genitourinary 
disorders during his period of service from June 1982 to May 
1983.  Because the veteran was not seen for any genitourinary 
disorders during service, the veteran's claim must be denied 
on a direct basis.  

Regarding the veteran's claim for secondary service 
connection, a VA examiner opined in January 2005 that the 
veteran did not have any genitourinary disorders that were 
the result of the veteran's low back disability.  The 
examiner commented that the veteran's sexual function could 
not be assessed, and that he had no diagnosed genitourinary 
disorders to affect his diagnosis.  

Although the veteran asserts that he is impotent because of 
his low back disability, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as linking impotence to a specific cause.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board notes that the VA psychological examination report 
dated June 1993, contained a diagnosis of male erectile 
disorder.  However, careful review of that medical report, as 
well as the additional medical evidence of record, revealed 
no clinical or medical opinion of a link between the 
appellant's current diagnosed male erectile disorder and his 
prior service or his service-connected lumbar spine disorder.  
It is noted that the appellant had a normal NPT study in May 
1994, and that the VA neurological examiner in June 1993, 
specifically opined that "[t]here are no neurological 
abnormalities that could explain his impotence."  Thus, the 
only evidence of a link between the claimed disorder and the 
appellant's service-connected back disability is the 
appellant's own lay statements.  

In light of the fact that the evidence does not show that the 
veteran developed any genitourinary disorders in service, as 
well as the fact that a VA examiner opined that the veteran 
did not have any genitourinary disorders that were the result 
of the service-connected low back disability, the 
preponderance of the evidence is deemed to be against the 
veteran's claim for service connection for genitourinary 
disability, to include as secondary to the service-connected 
low back disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim must be denied.  38 
U.S.C.A §5107 (West 2005).
Entitlement to service connection for a psychiatric 
disability,
as secondary to a service-connected lumbar spine disability.

Regarding the veteran's claim for service connection for a 
psychiatric disability, he claims that his psychiatric 
disability is due to his service-connected low back 
disability.  A VA examination was obtained in December 2004 
to address this question.  

The examiner diagnosed the veteran with depressive disorder.  
Regarding a nexus between the veteran's depressive disorder 
and his low back disability, the examiner spoke to this 
question and stated that the literature clearly described 
depression associated with chronic pain and that this 
appeared to be likely the case with the veteran.  There are 
no other medical opinions which address the question of a 
nexus between the veteran's diagnosed depression and his low 
back disability.  Accordingly, the benefit of the doubt is 
given to the veteran in these circumstances, and service 
connection is warranted for depressive disorder.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

Entitlement to service connection for a gastrointestinal 
disability (to include a stomach ulcer) as secondary to a 
service-connected lumbar spine disability

The veteran underwent a VA examination in January 2005.  
Under assessment, the examiner wrote that the veteran had a 
long history of low back pain with multiple back surgeries, 
as well as likely having steroid-related gastric injury 
secondary to chronic use of steroids.  The examiner commented 
that it was likely that the veteran had steroid-related 
gastritis or peptic ulcer disease in the past.  The examiner 
stated that, although the veteran discontinued any further 
use of steroids back in 2000, due to continued symptoms of 
chronic gastritis, inflammation of peptic ulcer disease 
needed to be ruled-out.  The examiner indicated that he was 
planning to proceed with an upper endoscopy to further 
evaluate the veteran's upper gastrointestinal symptoms and 
that the results would be added to the report following the 
endoscopy.  

Based on the examiner's recommendation, the veteran was 
scheduled for an endoscopy in March 2005.  The veteran 
underwent the endoscopy, and under assessment, the examiner 
noted that the veteran had an abnormal examination.  Under 
findings, the examiner noted that the veteran had a hiatal 
hernia and a mucosal abnormality, with erosions present, and 
that there was erytematous mucosa and edema present.  The 
veteran also underwent a colonoscopy, but the examiner stated 
that he was unable to perform a complete colonoscopy.  He 
instructed the veteran on rescheduling a colonoscopy.  The 
claims folder shows that the veteran was scheduled for a 
colonoscopy in April 2005, but that he failed to appear for 
such procedure.  

The veteran's primary contention is that he has 
gastrointestinal disorders which are secondary to steroids he 
takes for his service-connected lumbar spine disability.  
However, consideration will first be given as to whether the 
veteran is entitled to service connection on direct and 
presumptive bases.  To that end, the service medical records 
do not show that the veteran was seen for any 
gastrointestinal disorders during his period of service from 
June 1982 to May 1983.  Nor do the medical records show that 
the veteran was diagnosed with ulcers within one year of 
leaving service.  Because the veteran was not seen for any 
gastrointestinal disorders during service or within one year 
of leaving service, the veteran's claim must be denied on 
direct and presumptive bases.  

Regarding the veteran's claim for secondary service 
connection, as noted above, the VA examiner stated that it 
was likely that the veteran had steroid-related gastritis or 
peptic ulcer disease in the past, but that an endoscopy 
needed to be scheduled to further evaluate the veteran's 
upper gastrointestinal symptoms.  While the endoscopy was 
conducted in March 2005, the veteran also underwent a 
colonoscopy, but it could not be completed.  The veteran was 
scheduled for another colonoscopy in April 2005, but he 
failed to appear for the procedure.  

To the degree that the veteran might have a gastrointestinal 
disorder related to the steroids he had to take for his low 
back, the veteran was scheduled for a colonoscopy to help 
answer this question.  However, the veteran did not appear 
for the colonoscopy.   As the Court has noted, the duty to 
assist is not always a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  As it can not be determined 
whether the veteran has any gastrointestinal disorders 
related to the medications he was taking for his back, his 
claim must be denied.  

Although the veteran asserts that he has gastrointestinal 
disorders due to the steoroids he had to take for his back, 
as a layperson, the veteran is not competent to provide 
evidence that requires medical knowledge, such as linking 
gastrointestinal disorders to a specific cause.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, the only evidence of 
a link between the claimed disorder and the appellant's 
service-connected back disability are the appellant's own lay 
statements.  

In light of the fact that the evidence does not show that the 
veteran developed any gastrointestinal disorders in service, 
or within one year of service, as well as the fact that no 
medical examiner has stated that any current gastrointestinal 
disorders are related to the medications he had to take for 
his low back, the preponderance of the evidence is deemed to 
be against the veteran's claim for service connection for a 
gastrointestinal disability, to include as secondary to the 
service-connected low back disability.  Thus, the benefit-of-
the-doubt rule does not apply, and the veteran's claim must 
be denied.  38 U.S.C.A §5107 (West 2005).

B.  Entitlement to an increased evaluation for postoperative 
residuals of a lumbar disc bulge, currently rated 40 percent 
disabling

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad 
v. Derwinski, 1 Vet.App. 164, 167 (1991).  When evaluating a 
disability under codes that provide a rating solely on the 
basis of loss of range of motion, adjudicators must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, weakened movement, 
excess fatigability, or incoordination).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The schedular criteria by which back 
disorders are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used.  
Id.  The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

A 50 percent rating requires unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 60 percent evaluation is warranted where the 
evidence demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

The highest ratings for lumbosacral strain under Diagnostic 
Code 5295 and for limitation of motion of the lumbar spine 
under Diagnostic Code 5292 are 40 percent ratings.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."

As will be discussed below, the old criteria are more 
favorable to the veteran's claim.  The veteran is not 
entitled to a higher rating under Diagnostic Codes 5295 and 
5292 as 40 percent ratings are the highest ratings under 
those codes.  However, the evidence shows that the veteran 
meets the criteria for a 60 percent rating under Diagnostic 
Code 5293 for intervertebral disc syndrome.  The evidence 
shows that the veteran has pronounced intervertebral disc 
syndrome manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, and other 
neurological findings appropriate to the site of the diseased 
disc.  

At the veteran's May 2004 VA examination, the examiner 
commented that the veteran had persistent symptoms compatible 
with sciatic neuropathy and pain radiating down his left leg.  
Also, the examiner commented that the veteran's back pain 
significantly limited functional ability especially during 
flare-ups or periods of strenuous activity.  Furthermore, Dr. 
J.J. conducted a neurological examination in March 2002 in 
which the veteran had decreased sensation over the right 
lateral foot, the posterior left lateral leg, and the left 
medial thigh.  The Board finds that these findings constitute 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, and other neurological findings 
appropriate to the site of the diseased disc to warrant an 
increased rating to 60 percent.  

The veteran is not entitled to a higher rating under the new 
rating criteria as a 60 percent rating is the highest rating 
under the Formula for Rating Intervertebral Disc Syndrome, 
and a 50 percent rating is the highest rating under the 
Formula for Diseases and Injuries of the Spine.  Even if the 
veteran were to be assigned separate neurological ratings 
under Note (1) in regard to the aforementioned Formula, the 
veteran's range of motion is such (80 degrees flexion at his 
May 2004 VA examination), that the combined rating would 
still not be 60 percent or more.  

In finding that the veteran is entitled to an increased 
rating, the Board is not assigning an effective date 
regarding when the increased rating arose.  However, the 
Board does note that earlier evidence in the appellate period 
showed normal neurological findings.  For example, when the 
veteran was hospitalized in February 1988, EMG and nerve 
conduction studies were normal.  Similarly, at the veteran's 
March 1990 neurological examination, only mild neurological 
deficits were noted.  Finally, at the veteran's June 1993 VA 
examination, under diagnostic impression, the examiner noted 
"no significant neurological deficits."  

As the veteran has been granted the benefit he was seeking (a 
60 percent rating is the highest rating the veteran can 
receive for his back without complete bony fixation), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  

C.  Entitlement to a TDIU due to service connected 
disabilities

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).   
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2005).

The veteran is in receipt of a 60 percent rating for his 
postoperative residuals of a lumbar disc bulge, and he was 
granted service connection for depression secondary to his 
low back disability, which has not yet been rated.  
 
The issue is whether the veteran's low back and psychiatric 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

I45n determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

As shown by the record, the veteran has not worked steadily 
for quite some time.  The SSA records show that the veteran 
has been disabled since June 2000 because of severe low back 
problems.  Dr. J.J. wrote in November 2001 that the veteran 
should be considered totally disabled in view of the 
operations the veteran had on his back, plus the fact that he 
still had abnormal motion at the L3-4 level of the fusion.  
Also, the VA psychiatrist who saw the veteran in January 2005 
commented that given the chronicity of the veteran's symptoms 
and his severe limitation in functioning, it would not be 
anticipated that the veteran would improve to the point where 
the veteran would be able to maintain gainful employment.

There is no medical evidence or opinion of record to the 
contrary.  The VA examiner who examined the veteran for his 
back in May 2004 did not opine as to whether the veteran's 
low back disability prevented him from working.  He only 
commented that the veteran himself stated that he had been 
unable to work because of the low back pain.  

Accordingly, based on the medical opinions from November 2001 
and January 2005, and the October 2003 SSA determination, it 
is determined that the veteran's low back and psychiatric 
disabilities render him unable to follow a substantially 
gainful occupation.  In making this determination, the Board 
is not assigning an effective date, but rather only 
addressing the narrow question of whether the veteran meets 
the criteria for a TDIU.  Although it does not appear that 
the veteran has consistently worked since the 1980s, it is 
not clear if the reason for this non-employment has always 
been his low back and psychiatric disabilities.  The veteran 
was scheduled for VA examinations and a Social and Industrial 
Survey in August and September 1997 for which he did not 
appear.  Also, from the veteran's vocational rehabilitation 
file, the Board notes the appellant's arrest in 1990 for 
illicit drug transfer.  Also, on the veteran's TDIU 
application from January 1993, he reported that he had worked 
at different times from August 1991 to January 1993.  

As the veteran has been granted the benefit he was seeking (a 
TDIU), it is determined that the Veterans Claims Assistance 
Act of 2000 (VCAA) has been complied with.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  

D.  Entitlement to an extension of a temporary total rating 
beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, for 
convalescence following surgery on December 10, 1986

The veteran has claimed that an extension of his temporary 
total evaluation beyond January 31, 1987, is warranted as he 
was not discharged from follow-up visits with the 
neurosurgeon until July 1987.

According to 38 C.F.R. § 4.30 (2005), following discharge 
from a hospital, a total (100 percent) rating will be 
assigned from the date of hospital admission and continued 1, 
2, or 3 months from the first day of the month following 
hospital discharge when it is shown that treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a)(1), (2), and (3) (2005).

The total rating under 38 C.F.R. § 4.30 may be extended for 
1, 2, or 3 months beyond the initial 3 months under this 
section for any of the above listed conditions.  See 38 
C.F.R. § 4.30(b)(1) (2005).

There is also provision for additional extension of the 
temporary 100 percent rating for 1 or more months up to 6 
months beyond the initial 6 month period for conditions 
listed in subsections (2) and (3) with approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b)(2) (2005).

It is further noted that the effective date for the payment 
of monetary benefits based on increased award of compensation 
under 38 C.F.R. § 4.30 may not be made for any period before 
the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31 (2005).

The appellant was admitted on December 8, 1986, to Doctors 
Hospital of Jefferson.  The hospital summary report noted 
that on December 10, 1986, the appellant underwent bilateral 
L4-5 and L5-S1 diskectomy, posterior lumbar interbody fusion 
with bone implants into both disc spaces and wire 
stabilization.  He was discharged on December 18, 1986, to be 
followed on an outpatient basis.  At discharge, he reported 
relief of majority of his pre-operative pain.

By rating decision dated May 1987, the RO assigned a 
temporary total rating based on required convalescence under 
38 C.F.R. § 4.30 from December 8, 1986 (with payment to 
commence January 1, 1987) to continue until February 1, 1987.  
The appellant submitted written notice of disagreement in 
February 1988, alleging that he continued to see Dr. J. J. 
for outpatient treatment from January 1987 to July 1987.  The 
RO made several attempts to obtain those records without 
success.  However, in June 2004 treatment records were 
received showing that the veteran received treatment for his 
low back in February and April 1987.  

As noted above, the maximum period for a temporary total 
(100%) rating under 38 C.F.R. § 4.30 is twelve months.  The 
veteran was assigned a 100% rating under paragraph 4.30 for a 
period of 1 month.  Thus, there is potential entitlement to 
extension of the temporary total rating for an additional 11 
months under 38 C.F.R. § 4.30.

It is true that the January 1987 VA examination did not 
specifically show objective evidence of severe postoperative 
residuals such as described in 38 C.F.R. § 4.30(a)(2), or 
medical evidence that the veteran needed to be immobilized or 
have  a body cast.  Furthermore, it did not show an 
incapacity for weight bearing, or confinement either to a 
wheelchair or to the veteran's house as a result of 
postoperative residuals of said surgery.  

However, regarding the question of whether it showed the 
continued necessity for convalescence under 38 C.F.R. 
§ 4.130(a)(1), the evidence is more ambiguous.  The veteran 
was walking with a cane, and under instructions from his 
physician not to bend.  Furthermore, when the veteran was 
seen by Dr. J.J. on February 9, 1987, the veteran complained 
of a great deal of pain, and the examiner noted that the 
veteran needed more time for further recovery.  Granting the 
veteran the benefit-of-the doubt under 38 U.S.C.A. § 5107(b), 
the Board determines that these findings show a need for 
continued convalescence under 38 C.F.R. § 4.30(a)(1).  

However, when the veteran was seen for follow-up on April 27, 
1987, the findings showed that he was improving.  The 
neurological findings seemed mostly normal, and the veteran 
was walking over a mile a day.  Based on these findings, the 
Board must conclude that after April 27, 1987, the veteran 
did not have a need for continued convalescence.  Although 
the veteran stated that he continued to be seen by Dr. J.J. 
until June 1987, the last outpatient treatment record on file 
until January 1988 is the one from April 27, 1987.  

The RO made several contemporaneous attempts to obtain 
additional medical records from Dr. J.J., both from the 
medical provider and the appellant, himself.  It is further 
noted that the need for submission of Dr. Jackson's medical 
records from 1986 to the present was discussed during the 
personal hearing conducted in June 1989.  The RO subsequently 
again requested such records from the veteran by letter dated 
September 1989, and again in March 1997, following the 
Board's January 1997 Remand.  

Thus, based on the evidence discussed above, the Board finds 
that the evidence warrants extending the veteran's temporary 
total rating until April 27, 1987.  However, the evidence 
after April 27, 1987, does not show the necessity for 
convalescence, or objective evidence of severe postoperative 
residuals such as described in 38 C.F.R. § 4.30(a)(2), or 
medical evidence of immobilized major joint or necessity for 
body cast, incapacity for weight bearing, or confinement 
either to a wheelchair or to the veteran's house as a result 
of postoperative residuals of the surgery.  Thus, the Board 
finds that entitlement to an extension for the temporary 
total rating to April 27, 1987, but not beyond that date, is 
warranted.  


ORDER

Entitlement to service connection for a gastrointestinal 
disability (to include a stomach ulcer), to include as 
secondary to the service-connected low back disability is 
denied.  

Entitlement to service connection for a genitourinary 
disability (claimed as sexual dysfunction and impotence) to 
include as secondary to the service-connected low back 
disability is denied.  

Entitlement to service connection for depression secondary to 
the service-connected low back disability is granted.  

Entitlement to an increased rating to 60 percent for 
postoperative residuals of a lumbar disc bulge is granted.  

Entitlement to a TDIU is granted.

Entitlement to a temporary total convalescent rating through 
April 27, 1987, but not beyond that date, following surgery 
on December 10, 1986, is granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


